Case 1:20-cv-02875-LDH-PK Document 11 Filed 07/02/20 Page 1 of 2 PageID #: 54




UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK


NOVAGOLD RESOURCES, INC.,
                                                                       CIVIL ACTION
                       Plaintiff,
v.                                                                      ECF CASE

                                                            Case No.: 1:20-cv-02875 (LDH)(PK)
J CAPITAL RESEARCH USA, LLC,
                                                               NOTICE OF APPEARANCE
                       Defendant.



       PLEASE TAKE NOTICE that I, Jonathan B. Rubenstein, a partner at the law firm of

Baker Botts L.L.P, being admitted to practice pro hac vice in this Court, hereby enter an

appearance as counsel in the above-captioned action on behalf of Plaintiff NOVAGOLD

Resources Inc. and request that I be served with all future filings.



Dated: July 2, 2020                           Respectfully submitted,


                                              BAKER BOTTS L.L.P.


                                          By: /s/ Jonathan B. Rubenstein
                                               Jonathan B. Rubenstein
                                               2001 Ross Avenue, Suite 900
                                               Dallas, Texas 75201
                                               Tel.: (214) 953-6500
                                               Fax: (214) 953-6503
                                               jonathan.rubenstein@bakerbotts.com

                                              Counsel for Plaintiff NOVAGOLD Resources Inc.
Case 1:20-cv-02875-LDH-PK Document 11 Filed 07/02/20 Page 2 of 2 PageID #: 55




                                CERTIFICATE OF SERVICE

       I hereby certify that on the 2nd day of July 2020, true and correct copies of the NOTICE

OF APPEARANCE was filed with the Clerk of the Court, Eastern District of New York, and

will be sent via email and electronically to the registered participants as identified on the Notice

of Electronic Filing (NEF).



                                                             /s/ Jonathan B. Rubenstein
                                                             Jonathan B. Rubenstein
